Appeal from an order of the Supreme Court, Onondaga County (James P. Murphy, J.), entered July 14, 2011. The order, insofar as appealed from, denied the motion of defendant to dismiss the complaint pursuant to CPLR 3126.
Now, upon reading and filing the stipulation of discontinuance of appeal signed by the attorneys for the parties on March 26, 2012,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, P.J., Smith, Fahey, Lindley and Martoche, JJ.